SIMPSON, Circuit Judge,
dissenting:
Congress, in enacting a general scheme for the regulation of hydroelectric power, has authorized a state party licensed by the Federal Power Commission to bring a federal eminent domain action, but has failed to specify whether state or federal law should govern the measure of compensation. It is our function as a federal court to choose which law to apply, neither having been legislatively mandated. Our choice must follow the Sjjpieme Court’s pronouncements regarding federal common law. Believing that the majority in this case has wrongly chosen to apply federal law, I dissent in order to register the reasons for my disagreement.
I. WHEN AND HOW TO MAKE A CHOICE OF LAW
In exercising its commerce power to enact a comprehensive regulatory plan, Congress recognized a distinct federal interest in the use of navigable waters for producing hydroelectric power. 16 U.S.C. §§ 791a et seq. (1970) (The Federal Power Act). As is the case with any federal legislation, Congress acted “against the background of the total corpus juris of the states”. Wallis v. Pan American Petroleum Corp., 384 U.S. 63, 68, 86 S.Ct. 1301, 1304, 16 L.Ed.2d 369 (1966), citing Hart & Wechsler, The Federal Courts and the Federal System 435 (1953). Although the federal statute necessarily displaces some state law, the “ ‘presence of a federal statute does not necessarily imply that there is a congressional intent that any particular issue be resolved by reference to federal law’ ”.1 “Whether latent federal power should be exercised to displace state law is primarily a decision for Congress”. Wallis, supra, at 68, 86 S.Ct. at 1304. A choice of law problem arises when Congress has failed to make that decision; the courts must then fill the vacuum by deciding which law shall govern. As Judge Friendly has put it:
The issue that must be determined in each instance is what heed Congress intended to have paid to state law in an area where no heed need constitutionally be paid — more realistically, in Gray’s famous phrase, “to guess what it would have intended on a point not present to its mind, if the point had been present”.2
*1194Regardless of whether state or federal law is. chosen, “the question is one of federal policy . . . . And the answer to be given necessarily is dependent upon a variety of considerations always relevant to the nature of the specific governmental interests and to the effects upon them of applying state law”. United States v. Standard Oil Co., 332 U.S. 301, 309-10, 67 S.Ct. 1604, 1609, 91 L.Ed. 2067 (1947). In his prescient dissent in McKenna v. Wallis, Judge Wisdom explained how the principles of federalism affect the choice of law:
Before a court plugs a statutory gap with federal law that is inconsistent with local law . . . consideration for the position of the states in the federal system suggests that the Court find congressional intent that federal common law should prevail over state law. .
When congressional intent is unclear or when a specific congressional intent never existed, a reasonable criterion is that judge-made common law should not prevail over local law unless that result is manifestly in the national interest. 344 F.2d at 444-45.
Judge Wisdom’s view prevailed in the Supreme Court. In reversing the Fifth Circuit in Wallis, the Court stated: “In deciding whether rules of federal common law should be fashioned, normally the guiding principle is that a significant conflict between some federal policy or interest and the use of state law in the premises must first be specifically shown.” Wallis, supra, at 68, 86 S.Ct. at 1304. This language nearly, if not quite, establishes a presumption favoring state law in choice of law cases.3
A review of the Supreme Court’s decisions in this area reveals a far more certain direction than what the majority calls “a changing emphasis of factors and shifting preferences for one law or the other”. Majority opinion, supra at 1188. Because the decision is one of federal policy, it will always be possible to identify some federal interest, and thus some conflict with state law necessitating a choice.4 The key, as stated in Wallis, is that this conflict be “significant”. Thus, in the seminal case of Clearfield Trust Co. v. United States, 318 U.S. 363, 63 S.Ct. 573, 87 L.Ed. 838 (1943), federal law was chosen because
[t]he issuance of commercial paper by the United States is on a vast scale . . . The application of state law would subject the rights and duties of the United States to exceptional uncertainty. It would lead to great diversity in results by making identical transactions subject to the vagaries of the laws of the several states. The desirability of a uniform rule is plain. Id. at 367, 63 S.Ct. at 575.
In Standard Oil Co. v. United States, supra, the strength of the federal interest argued forcefully in favor of applying federal law: “perhaps no relationship between the Government and a citizen is more distinctively federal in character than that between it and members of its armed forces”. 332 U.S. at 305, 67 S.Ct. at 1607. Similarly, in United States v. Little Lake Misere Land Co., Inc., 412 U.S. 580, 93 S.Ct. 2389, 37 L.Ed.2d 187 (1973), state law directly hostile to a clear, congressionally declared federal interest was displaced because:
[t]o permit state abrogation of the explicit terms of a federal land acquisition would deal a serious blow to the congressional scheme contemplated by the Mi*1195gratory Bird Conservation Act and indeed to all other federal land acquisition programs. These programs are national in scope. . . . Certainty and finality are indispensable in any land transaction, but they are especially critical when, as here, the federal officials carrying out the mandate of Congress irrevocably commit scarce funds. Id. at 597, 93 S.Ct. at 2399.
In contrast, where the federal interest is attenuated or speculative, the cases favor application of state law absent a showing that such law is clearly inadequate to serve the federal interest. Thus, in Bank of America National Trust and Savings Association v. Parnell, 352 U.S. 29, 77 S.Ct. 119, 1 L.Ed.2d 93 (1956), state law was applied because the possibility that “the floating of securities of the United States might somehow or other be adversely affected by the local rule of a particular State regarding the liability of a converter ... is far too speculative, far too remote a possibility to justify the application of federal law to transactions essentially of local concern”. Id. at 33, 77 S.Ct. at 121. In Wallis v. Pan American Petroleum Corp., supra, although a panel of this Court concluded that the federal interest in promoting exploration for development of domestic reserves of oil and gas, as expressed in the Mineral Leasing Act of 1920, 30 U.S.C. §§ 181 et seq., demanded application of federal common law to the assignability of leases, 344 F.2d at 441-442, the Supreme Court disagreed: “However fitting this approach may be where a State interposes unreasonable conditions on assignability, it can have no force in this instance because Louisiana concededly provides a quite feasible route for transferring any mineral lease . .” 384 U.S. at 71, 86 S.Ct. at 1305. This Court was again reversed in Miree v. DeKalb County, Ga., - U.S. -, 97 S.Ct. 2490, 53 L.Ed.2d 557 (1977), in which the survivors of deceased airline passengers attempted to sue the county, as owner of a municipal airport, on a third party beneficiary theory, claiming protection under a contract between the county and the Federal Aviation Administration. The county claimed immunity from suit under Georgia law. Holding that state law should be applied, the Court noted that even though “the United States has a substantial interest in regulating aircraft travel and promoting air travel safety”, this interest was too remote and speculative to warrant application of federal law “given the narrow question before us”. Id. at-, 97 S.Ct. at 2495.
II. CHOICE OF LAW AND COMPENSATION IN FEDERAL CONDEMNATIONS
My first point of departure from the majority is in their apparent conclusion that the rules governing choice of law are different in the context of compensation in federal eminent domain actions. The majority states that “[cjourts apply independent rules, however, when considering the specific issue of compensation in federal condemnations”, and considers itself bound to follow these “independent rules” “unless there are circumstances unique to a federal condemnation under Section 21 which require the opposite result”. Majority opinion, supra, at 1186. After rejecting possible distinctions based on Section 21, the majority concludes: “In summary, we find no reason to ignore the general rule of following federal law to set compensation in a federal condemnation because the United States is not taking the land directly”. Id. at 1188.
With due respect, I think the majority misreads the eases dealing with choice of law in federal condemnation. The cases cited by the majority opinion, beginning with United States v. Miller, 317 U.S. 369, 63 S.Ct. 276, 87 L.Ed. 336 (1943), clearly establish that compensation in federal condemnation is a federal question.5 What these cases do not establish, as I think the *1196majority incorrectly interprets them, is that the federal common law of compensation is presumed to govern in all federal condemnations.6 This distinction was concisely explained by Judge Friendly in his analysis of Clearfield Trust:
Clearfield decided not one issue but two. The first ... is that the right of the United States to recover for conversion of a Government check is a federal right, so that the courts of the United States may formulate a rule of decision. The second ... is whether, having this opportunity, the federal courts
In federal condemnation actions compensation is clearly a federal question. But whether it is resolved by substantive state or federal law presents a choice of law problem no different from any other; the choice “is dependent upon a variety of considerations always relevant to the nature of the specific governmental interests and to the effects upon them of applying state law”. Standard Oil, supra, 332 U.S. at 309-10, 67 S.Ct. at 1609.8
*1197III. CHOICE OF LAW INTEREST ANALYSIS IN THE INSTANT CASE
Because I view this case as presenting a traditional choice of law question, I think it is highly relevant that the federal eminent domain power here is exercised pursuant to Section 21 and that the United States is not a party to the action. These distinctions significantly color the “specific governmental interests” involved and dictate a choice of law other than that made by the majority.
I agree that the Federal Power Act delegates the full federal power of eminent domain to a licensee under Section 21, but I think the majority is off base in concluding that this full delegation renders irrelevant any distinction between the United States and licensees as parties to a condemnation. Our focus should be directed toward the interests of the parties, not toward the degree of delegation. The Act clearly expresses a legislative finding that the United States has a distinct interest, one greater than that of a licensee. Under Section 7(b) of the Act, 16 U.S.C. § 800(b), the Federal Power Commission may not issue a license where it has found that “the development of any water resources for public purposes should be undertaken by the United States itself”. See Udall v. F. P. C., 387 U.S. 428, 87 S.Ct. 1712, 19 L.Ed.2d 869 (1967). I thus find persuasive the reasoning of the Ninth Circuit in Public Utility District No. 1 of Pend Oreille Co. v. City of Seattle, 382 F.2d 666, 669-70 (9th Cir. 1967), cert. dismissed, 396 U.S. 803, 90 S.Ct. 22, 24 L.Ed.2d 59:9
We first observe that the position of a licensee is distinguishable from that of the United States with respect to furthering the national interest. By issuance of a license the United States is not acting in the national interest through the licensee to the same extent as it would if it undertook the project itself. The United States acts in the public interest on a national scale; the licensee often on a local scale, on projects thought to be of insufficient dimensions to warrant the assertion of national power. In many cases the requirements of federal permission and regulation are all that the national interest requires. Frequently the licensee is a privately owned utility or even manufacturer, seeking the license for purposes of profit.
For these reasons, I conclude that a Section 21 condemnation does not involve the same degree of federal interest as a condemnation by the United States itself.10
The majority concedes that “[e]ven if a sharp distinction between a licensee and the United States cannot be drawn, it may be that the federal interest in the price paid for licensed hydroelectric plants is less than in other government projects. If so, use of state law would be appropriate . . ..”, majority opinion at 1188. After weighing the relative state and federal interests, the majority concludes that “[t]he balance tips toward the need for federal law”, majority opinion, supra at 1189. Herein lies my second point of departure.
Georgia’s interest in having its compensation law applied is manifest. This case involves only Georgia parties and Georgia *1198land. The state’s law of compensation is more favorable to the landowner than is the federal law. As a federal court we are not concerned with the wisdom of that policy; all that is relevant to our consideration is that Georgia has decided how best to serve the interests of its citizens. Absent the fact that the state utility here is exercising a federal power pursuant to a federal statute, this would be a classic case of traditionally and exclusively local concern.
But the majority, in construing the Federal Power Act, finds a “significant conflict” with state law as required by Wallis: “federal common law of compensation is the appropriate choice in this case because the use of state law could interfere with achievement of congressional aims”, majority opinion, supra at 1190. The majority cites two aims of the statute. Neither, I submit, is threatened by the application of state law.
The majority notes in the first place that the “primary concern” of Congress in passing the Act “was to stimulate private development of America’s hydroelectric power resources”, majority opinion, supra at 1190. This goal is frustrated in jurisdictions where, as here, the state law of compensation produces a substantially higher award for the landowner. This assumption I view as much too conjectural to afford a basis for application of federal law. The majority admits that the increased cost of the project involved in this case might not substantially interfere with federal goals; it is only when “all the acquisitions for a major project are grouped together, and even more so when many licensed projects are considered as an aggregate”, majority opinion, supra at 1190, that the “accompanying chill” on development becomes significant. We have been presented with no data as to such aggregate costs or, for that matter, whether the laws of other states present a similar conflict with federal law. It was precisely this type of rationale — to remove “obstacles to exploration for development” —which led this Court astray in McKenna v. Wallis, 344 F.2d at 441. In reversing the Fifth Circuit, the Supreme Court cautioned that while such a rationale might be “fitting . . . where a State interposes unreasonable conditions ... it can have no force” where the state law “provides a quite feasible route” to accomplish the immediate goal — in that case, to assign a lease, here, to compute just compensation. 384 U.S. at 70, 86 S.Ct. at 1305.
Secondly, the majority finds a direct federal interest “in minimizing the cost of licensed facilities by applying federal valuation rules”, majority opinion, supra at 1190, because under Section 14 of the Act, the federal government has the option to acquire a project at the expiration of a license. 16 U.S.C. § 807. I cannot accept the majority’s conclusion that “[u]se of federal compensation standards would reduce the option price and further this congressional desire to make government acquisition a realistic possibility”, majority opinion, supra at 1191. Again, we lack the data to conclude that the additional cost imposed under Georgia law would make federal acquisition less than “a realistic possibility”. Furthermore, the statute does not clearly mandate inclusion of that extra cost in the federal option price.11 Of course, we have no way of knowing at this point if the *1199United States ever will exercise its option at all. At best, then, the effect on the fiscal interests of the United States is highly speculative.12 When this court evinced similar solicitude for the federal fisc in Mi-ree v. DeKalb County, Ga., supra, the Supreme Court reversed because “the resolution of petitioners (sic) breach of contract claim against respondent will have no direct effect upon the United States or its Treasury”. -U.S. at-, 97 S.Ct. at 2494.
Finally, there is a single, telling argument which effectively refutes the majority’s reading of congressional intent. In finding that “Congress did not believe it necessary to follow state eminent domain rules or desire courts to do so,” majority opinion, supra at 1183, the majority overlooks the fact that Congress left up to the licensee whether to acquire land through a Section 21 action or a state condemnation. The majority admits: “If a licensee brought a state condemnation action in state court, state law would govern.”, majority opinion, supra at 1192. It is well established that “under this Act . . . the condemnor has an election to exercise the power of eminent domain either under the specified enumerations of the Federal Power Act or under” the law of the state. Oakland Club v. South Carolina Public Service A., 110 F.2d 84, 86 (4th Cir. 1940), cited with approval in Chapman v. Public Utility District No. 1, 367 F.2d 163, 167 (9th Cir. 1963). This Circuit has recognized that the state eminent domain power is “separate and distinct” from that granted a licensee under a federal statute analogous to Section 21. Robinson v. Transcontinental Gas Pipe Line Corp., 421 F.2d 1397, 1398 (5th Cir. 1970). Congress’ commerce power is plenary. Presumably, if Congress could forbid the construction of hydroelectric facilities using navigable waters without a license granted by the FPC, 16 U.S.C. § 817,13 it could have required application of federal law in any condemnation to secure land for purposes of building such facilities. That it did not do is significant.14
Rather, “[i]n the Federal Power Act there is a separation of those subjects which remain under the jurisdiction of the states from those subjects which the Constitution delegates to the United States and over which Congress vests the Federal Power Commission with authority to act”. First Iowa Hydro-Elec. Coop. v. FPC, 328 U.S. 152, 167, 66 S.Ct. 906, 913, 90 L.Ed. 1143 (1946). “The Act leaves to the states their *1200traditional jurisdiction subject to the admittedly superior right of the Federal Government, through Congress, to regulate interstate and foreign commerce”. Id. at 171, 66 S.Ct. at 915. Congress was careful not to cast the regulation of hydroelectric plants in an entirely federal mold; it decided to leave many of the incidents of regulation to the states.15 The legislative history shows no concern by Congress over whether licensees pay for condemned land according to state or federal rules of compensation. Congress had — but failed to exercise — the power to assure application of a uniform, federal standard in any exercise of eminent domain power, state or federal, to acquire land on which to build these federally regulated facilities. Against this background, I cannot concur in the majority’s exotic interpretations of an intent that Congress surely never had.
IV. CONCLUSION
In sum, I do not dispute that there is a great national interest in promoting the development of domestic sources of energy. But it is for Congress, in the first instance, to say how this interest is to be achieved. Where the federal regulatory scheme comes in conflict with state law and thus with a state interest, we need some affirmative indication that Congress intended the federal common law to govern before we go about displacing state law. Such an indication might be inferred from the mere presence of a conflict significant in that it substantially impedes achievement of federal aims. Otherwise, we are to presume that Congress felt the national interest adequately served by application of state law.
I do not think it can fairly be said that Congress intended the result reached by the majority. Failing that, we are left to analyze the respective federal and state interests in determining which law to apply. Against clear, substantial and immediate state interests we are met with only speculative, attenuated national concerns and offered no persuasive arguments as to why the Georgia law of compensation is unreasonable or inadequate to achieve the broad goals of the Federal Power Act. I conclude that “the application of federal common law to resolve the issue presented in this case would promote no federal interests even approaching the magnitude of those found in Clearfield”. Miree, supra, - U.S. at-, 97 S.Ct. at 2493. Thus, there is no “significant conflict”. Georgia’s law should be applied.
To put it simply: We had to make a choice of law, but I am convinced that the majority has made the wrong choice.
I respectfully dissent.

. Note, The Competence of Federal Courts to Formulate Rules of Decision, 77 Harv.L.Rev. 1084, 1090 (1964), cited in McKenna v. Wallis, 344 F.2d 432, 450 (5th Cir. 1965) (Wisdom, J., dissenting), rev’d sub nom., Wallis v. Pan American Petroleum Corp., 382 U.S. 63, 86 S.Ct. 1301, 16 L.Ed.2d 369 (1966).


. Friendly, In Praise of Erie — And of the New Federal Common Law, 39 N.Y.U.L.Rev. 383, 410 (1964).


. Judge Wisdom favored such a presumption in his Wallis dissent when he wrote: “The political logic of federalism supports placing the burden of persuasion on those urging national action”. 344 F.2d at 445, quoting Wechsler, The Political Safeguards of Federalism: The Role of the States in the Composition and Selection of the National Government, 54 Colum. L.Rev. 543, 545 (1954). I find it incongruous that Judge Wisdom, whose position in Wallis was adopted by the Supreme Court, today dilutes his own proposition of a decade ago by writing that “the Supreme Court has demonstrated a growing desire to minimize displacement of state law”, majority opinion, supra at 1189.


. Of course, if application of either federal or state law would yield the identical result, there is no need to make a choice. See, e. g., United States v. 3,595.98 Acres of Land, 212 F.Supp. 617 (N.D.Cal.1962).


. “ ‘Just compensation’ is a federal question, as to which the state decisions are not authoritative”. United States v. City of New York, 165 F.2d 526, 528 (2nd Cir. 1948).


. In Miller, respondents argued that state law should be applied because Congress had so required. The Court replied:
We need not determine what is the local law, for the federal statutes upon which reliance is placed require only that, in condemnation proceedings, a federal court shall adopt the forms and methods of procedure afforded by the law of the State in which the court sits. They do not, and could not, affect questions of substantive right, — such as the measure of compensation, — grounded upon the Constitution of the United States. 317 U.S. at 379-80, 63 S.Ct. 283 [footnotes omitted]. should adopt a uniform nation-wide rule or should follow state law.7
This language is subject to many interpretations. To the extent that it may read to indicate that Congress “could not” apply state law to “the measure of compensation”, it is dicta and of doubtful validity. Some courts have read Miller this broadly. See, e. g., United States v. 63.04 Acres of Land, 154 F.Supp. 198, 202 (E.D.N.Y.1957) [“Since we are dealing with a federal question (just compensation), the State Court rules or criteria are not controlling or persuasive”.]; 12 Wright & Miller, Federal Practice and Procedure: Civil § 3042 (1973). The principles of federalism argue strongly against so absolute a rule. Surely the theory underlying this rule was rejected by the Supreme Court in Clearfield Trust when it observed: “In our choice of the applicable federal rule we have occasionally selected state law”. 318 U.S. at 367, 63 S.Ct. at 575 (emphasis added). See also Illinois v. City of Milwaukee, Wis., 406 U.S. 91, 107, 92 S.Ct. 1385, 1395, 31 L.Ed.2d 712 (1972) [“While federal law governs, consideration of state standards may be relevant”.]
The majority argues that it has not misread the cases it cites because “the cases take the second step. They chose to apply uniform nation-wide rules”. Majority opinion, supra, at 1186 n. 21. The issue, however, is why federal law was chosen in each of those cases — what specific federal interests dictated that choice. Without analyzing those interests in depth here, see, e. g. notes 8 and 10, infra, I do note that in each of the cited cases the United States was the party condemning and paying for the land. In the instant case, a state utility will pay for the land. Surely this is relevant to determining the nature of the interests at stake. See note 11 infra.


. Friendly, supra note 2, at 410. Judge Friendly applied this two-step analysis in United States v. Certain Property, 344 F.2d 142 (2nd Cir. 1965):
Next, says the Government, the question what the United States takes when it files a declaration of taking of real property is a question as to which federal courts may make an independent determination, free from any requirement ... to follow state law. We fully agree. Where we break off from the Government is at its third proposition — that the interest in nation-wide uniformity of federal condemnation makes it imperative for federal courts to use this freedom to ignore state property law in determining what the United States takes when it takes “real estate”. Id. at 144 (citations omitted).


. United States v. 93.970 Acres of Land, 360 U.S. 328, 79 S.Ct. 1193, 3 L.Ed.2d 1275 (1959), supports this view. In that case, the Supreme Court refused to apply a state election of remedies law where the United States sought, in one action, to condemn land and adjudicate the rights of a third party claiming a possessory interest in the land. The state law would have been manifestly unfair to the Government, presenting it with “a Hobson’s choice”. As the Court noted, “[w]e have often held that where essential interests of the Federal Government are concerned, federal law rules unless Congress chooses to make state laws applicable. It is apparent that no such choice has been made here”. Id. at 332-33, 79 S.Ct. at 1196. [citations omitted]. Thus, the Court did not automatically apply federal law. Rather, it looked to the classic choice of law factors: nature of the federal interest, hostility of the state law, and congressional intent.


. Although the Ninth Circuit offered this analysis in support of its finding that Section 21 does not delegate full eminent domain power, I cite it here because of its relevance to determining state and federal interests in this case.


. The majority contends that simply because “the property will be used privately is not reason enough” to draw a distinction, noting that “[i]n Miller, for instance, the United States took land for use by a private railroad”, majority opinion at 1186. Examination of the facts in Miller, however, reveals a significant federal interest in the taking there — an interest which by traditional choice of law standards amply justified the application of federal law. The United States condemned the land in question to allow relocation of private railroad tracks which otherwise would have run directly through an area soon to be flooded by the Central Valley Reclamation Project in California. In 1935, Congress authorized the appropriation of $12,000,000 for this project, construction of which was approved by President Roosevelt in December of that year. In the next two years, Congress appropriated another $19,400,000 for the project. 317 U.S. at 370-71, 63 S.Ct. at 278.


. In defining the option price, the statute provides that the United States “shall pay the net investment of the licensee in the project or projects taken, not to exceed the fair value of the property taken . . ” 16 U.S.C. § 807. Thus, while the concept of “net investment” is affected in the abstract by a higher price paid for a project when state compensation law is applied at the time of licensee acquisition, the statute limits the concept to “the fair value of the property taken . . . ” if and when the federal option is exercised. The question here is whether “fair value” is also to be computed on the basis of state law or whether a uniform federal standard should be applied. Arguably, a stronger case for the application of federal law can be made here because there is a direct federal interest: the federal government is paying out of its own funds to acquire the project. Whether this is the construction of Section 14 that will ultimately prevail I do not forecast. These problems of interpretation are raised only to stress that whether the price paid by a state party in a Section 21 condemnation will affect the price later paid by the federal government in exercising its option under Section 14 is by no means certain.


. In Grand River Dam Authority v. Grand-Hydro, 335 U.S. 359, 69 S.Ct. 114, 93 L.Ed. 64 (1948), petitioner argued that because of the strong federal interest, the Oklahoma Supreme Court was required to apply federal law in an eminent domain action by a state agency to condemn land for a power site. The Court rejected this argument. Petitioner raised, inter alia, the fact that the United States had an option to acquire the project after the license expired. The Court responded: “Such a recapture of the project is even more remote than a determination of a rate base . . We accordingly express no opinion upon the issues which may arise when, as and if the above-mentioned proceedings may be taken”. Id. at 375, 69 S.Ct. at 122.


. “The point is that navigable waters are subject to national planning and control in the broad regulation of commerce granted the Federal Government. . [T]he plenary power of Congress over navigable waters would empower it to deny the privilege of constructing an obstruction in those waters. It may likewise grant the privilege on terms. It is no objection to the terms and to the exertion of the power that ‘its exercise is attended by the same incidents which attend the exercise of the police power of the states.’ The Congressional authority under the commerce clause is complete unless limited by the Fifth Amendment”. United States v. Appalachian Electric Power Co., 311 U.S. 377, 426-27, 61 S.Ct. 291, 308, 85 L.Ed. 243 (1940). This passage casts doubt on the majority’s statement that “it is not certain that Congress had the power to compel such uniformity”. Majority opinion, supra, at 1183 n. 16.


. “As to the question whether the Federal Power Act should be interpreted as actually superseding the state law of condemnation and as restricting the measure of valuation which lawfully may be used by the courts of Oklahoma in a condemnation action for the acquisition of land for power site purposes by an agency of that State, there is nothing in the Federal Power Act to indicate that an attempt has been made by Congress to make such a nationwide change in state laws”. Grand River Dam Authority v. Grand-Hydro, 335 U.S. 359, 374, 69 S.Ct. 114, 121, 93 L.Ed. 64 (1948).


. “The resulting integration of the respective jurisdictions of the state and Federal Governments, is illustrated by the careful preservation of the separate interests of the states throughout the Act, without setting up a divided authority over any one subject”. First Iowa Hydro-Elec. Coop., supra, 328 U.S. at 174, 66 S.Ct. at 916.